UNITED STATES DISTRICT COURT                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
--------------------------------------------------------X     ELECTRONICALLY FILED
ELSA GULINO, ET AL. ,                                         DOC#: - - - - - - - -
                                                              DATE FILED: 6/6/ 19
                                   Plaintiffs,

                 -against-
                                                                    96-CV-8414 (KMW)
THE BOARD OF EDUCATION OF THE                                             ORDER
CITY SCHOOL DISTRICT OF THE CITY OF
NEW YORK,

                                   Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On May 20, 2014, this case was referred to Special Master John Siffert pursuant to

Federal Rule of Civil Procedure 53(a)(l)(B) and this Court's inherent equitable powers and

authority.    (ECF Nos. 435, 524.)        On April 17, 2019, Special Master Siffert filed a Report and

Recommendation ("R&R"), recommending this Court adopt the Findings of Fact and

Conclusions of Law for Sherri Dais, enter the Proposed Judgment submitted with the R&R, and

certify the Proposed Judgment as final and appealable pursuant to Federal Rule of Civil

Procedure 54(b).      (ECF No. 1364.)

        The parties agree that objections that have been preserved in the record do not need to be

resubmitted to the Court in connection with this R&R.         The parties further agree that the Court

may adopt or reject the R&R on the basis of the arguments and objections to rulings contained in

the record.

        As set forth in the Second Amended Order of Appointment and consistent with Federal

Rule of Civil Procedure 53(f), the Court reviews de nova all objections to conclusions of law and

findings of fact made or recommended by the Special Master.           (ECF No. 524.)    Upon de nova

review of th~ R&R, a5 well a5 the Findings of Fact and the Conclusions Law-and after
reviewing the previous Interim R&Rs that this Court has already adopted-the Court adopts the

Special Master's R&R in its entirety.

       Accordingly, the Court will enter the Proposed Judgment.      For the reasons set forth in

the R&R, the Court holds there is no just reason for delay and certifies the judgment for Sherri

Dais final and appealable pursuant to Federal Rule of Civil Procedure 54(b).

       SO ORDERED.

Dated: New York, New York
       June 6, 2019                                        I ~ '()\,_              ~
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                  2
